DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/1/2021 has been entered.
 Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 17 and 21-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a 

[AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector]
    PNG
    media_image1.png
    387
    705
    media_image1.png
    Greyscale


Original Figure 2, below, illustrate a U-shaped positioning pin comprising a pin base (31) and a first pin body part (32) and a second pin body part (32) having curved portions extending from the pin base. Therefore, the Examiner must conclude the claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	

[AltContent: textbox (Curved portion not extending linearly from base)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image2.png
    435
    527
    media_image2.png
    Greyscale



	Further, claim 17 recites:

…the U-shaped positioning pin can secure the connector to the fitting connector in a first orientation and a second orientation; in the first orientation the first pin body part extends through the first longitudinal snap hole and engages against both the first snap groove and first longitudinal snap hole; and in the second orientation the first pin body part extends through the second longitudinal snap hole and engages against both the second snap groove and the second longitudinal snap hole; and in the first orientation and in the second orientation the pin base abuts the fitting part at the same location…



However, the original disclose is completely silent in regards to the pin base abutting in the first orientation and in the second orientation at the same location. Therefore, the Examiner must conclude the claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 

Claims 19 and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 19 and 20 recite, “the connection end defines two snap grooves that are linear and configured to align with the two snap openings”. The original disclosure recites:

[AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector]
    PNG
    media_image3.png
    169
    676
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    227
    662
    media_image4.png
    Greyscale


The original disclosure is completely silent in regards to the connection end defining two snap grooves that are linear and configured to align with the two snap openings. Therefore, the Examiner must conclude the claim(s) contains subject matter which was 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18 and 25-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 18 recites, “the longitudinal snap holes are surrounded by the fitting part; and the fitting part will help retain the pin body parts in the positioning snap groove”. The original disclosure recites:

[AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector]
    PNG
    media_image5.png
    283
    679
    media_image5.png
    Greyscale



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 17-28 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2012/0056420, Fansler.
	In regards to claim 17, in Figures 13-21 and specification paragraphs detailing said figures, Fansler discloses an apparatus comprising: a quick connector structure, comprising: a fitting connector (10) comprising a connector part, a fitting connector body part, and a fitting part; wherein a fitting hole is defined by the fitting connector, the fitting hole at least partially defined by a hole inner wall, and a first longitudinal snap hole and a second longitudinal snap hole located on either side of the fitting part; and the fitting connector body part defines a first side snap opening and a second side snap opening, a connector (12) comprising a connector body part and a connection end, the connector defines a duct hole, a first positioning snap groove (112 between 118 and 120) and a second positioning snap groove (112 between 118 and 120) are defined on either side of the connector body part near the connection end, the fitting hole defined by the fitting part, receives the connection end; and a first snap opening and a second snap opening defined on either side of the hole inner wall of the fitting hole, and the first snap opening 

[AltContent: textbox (Same location)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Base)][AltContent: rect]
    PNG
    media_image6.png
    756
    712
    media_image6.png
    Greyscale

	In regards to claim 18, in Figures 13-21 and specification paragraphs detailing said figures, Fansler discloses a quick connector structure, comprising: a fitting 
	In regards to claim 19, in Figures 13-21 and specification paragraphs detailing said figures, Fansler discloses an apparatus comprising: a fitting connector comprising a connector part, a fitting connector body part, and a fitting part; wherein the fitting connector defines a fitting hole, that extends through the fitting connector; the fitting part defines two longitudinal snap holes and two snap openings wherein each snap opening 

[AltContent: textbox (Inner recess)][AltContent: arrow][AltContent: connector][AltContent: textbox (Resisting block)][AltContent: rect]
    PNG
    media_image6.png
    756
    712
    media_image6.png
    Greyscale

    PNG
    media_image7.png
    672
    723
    media_image7.png
    Greyscale



In regards to claim 20, in Figures 13-21 and specification paragraphs detailing said figures, Fansler discloses an apparatus comprising: a fitting connector comprising a connector part, a fitting connector body part, and a fitting part; wherein the fitting connector defines a fitting hole, that extends through the fitting connector; the fitting part defines two longitudinal snap holes and two snap openings wherein each snap opening is in communication with one of the two respective longitudinal snap holes; and the fitting part further defines a first positioning groove and a second positioning groove; a connector comprising a connector body part and a connection end; wherein the connector defines a duct hole that extends through the connector; the connection end, which is configured to insert into the fitting part, comprises a first positioning bump and a second positioning bump; and the connection end defines te-two snap grooves that are linear and configured to align with the two snap openings; and a U-shaped 
In regards to claim 21, in Figures 13-21 and specification paragraphs detailing said figures, Fansler discloses the fitting connector is a pipe connector, a three-way valve connector, or a washing machine valve connector.
	In regards to claim 22, in Figures 13-21 and specification paragraphs detailing said figures, Fansler discloses upper and lower sides of the longitudinal snap holes, formed on the fitting part of the fitting connector, respectively comprise a positioning groove; upper and lower sides of the connector body part, near the connection end, are 
	In regards to claim 23, in Figures 13-21 and specification paragraphs detailing said figures, Fansler discloses a resisting block is located between the longitudinal snap holes on both sides of the fitting part, a positioning inner recess is at least partially defined by the two pin body parts, and the positioning inner recess receives the resisting block.
	In regards to claim 24, in Figures 13-21 and specification paragraphs detailing said figures, Fansler discloses both sides of each of the longitudinal snap holes are formed with at least one side snap opening defined in the hole inner wall, outer sides of the two pin body parts are protruded outward with a snap protrusion, and the snap protrusions engage against the side snap openings.
In regards to claim 25, in Figures 13-21 and specification paragraphs detailing said figures, Fansler discloses the fitting connector is a pipe connector, a three-way valve connector, or a washing machine valve connector.
	In regards to claim 26, in Figures 13-21 and specification paragraphs detailing said figures, Fansler discloses upper and lower sides of the longitudinal snap holes, formed on the fitting part of the fitting connector, respectively comprise a positioning groove; upper and lower sides of the connector body part, near the connection end, are respectively formed with a positioning bump, and the positioning grooves accept the two positioning bumps.
In regards to claim 27, in Figures 13-21 and specification paragraphs detailing said figures, Fansler discloses a resisting block is located between the longitudinal snap 
	In regards to claim 28, in Figures 13-21 and specification paragraphs detailing said figures, Fansler discloses both sides of each of the longitudinal snap holes are formed with at least one side snap opening defined in the hole inner wall, outer sides of the two pin body parts are protruded outward with a snap protrusion, and the snap protrusions engage against the side snap openings.
Response to Arguments
Applicant’s arguments with respect to claim(s) above have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON M DUNWOODY whose telephone number is (571)272-7080.  The examiner can normally be reached on Monday - Friday 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on 571-270-3654.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AARON M DUNWOODY/Primary Examiner, Art Unit 3679